AO 24SB (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                             Eastern District of Arkansas
                                                                          )
                UNITED STATES OF AMERICA                                    )     JUDGMENT IN A CRIMINAL CASE
                                   v.                                       )
                                                                            )
                NATHANIEL LYNN GUERRA                                             Case Number: 4:17-cr-00335-JM-2
                                                                            )
                                                                            )     USM Number: 83596-180
                                                                            )
                                                                            )      Eric Reif Gribble             f ILEPouRI
                                                                            )     Defendant's Attorney   EASr'tfttP6rs-mrcr ARKANSAS
THE DEFENDANT:
liZI pleaded guilty to count(s)         1 of Indictment                                                         AUG 19 20\9
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

  18 u.s.c. § 371                   Conspiracy to Provide a Prohibited Object to an                          4/14/2016                   1
                                    Inmate of a Prison (Buprenorphine)


       The defendant is sentenced as provided in pages 2 through            4 - - of this judgment.
                                                                           --                               The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
lilf Count(s)     3 oflndicbnent                          lilt' is   Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 <Jays of an}'. change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments ~osed by this judgment are fully paid. If ordered to pay restitution,
the defenrumt must notify the court and United States attorney of material clianges in econonnc circumstances.




                                                                           U.S. DISTRICT JUDGE JAMES M. MOODY JR.
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - lmprisonmc:nt
                                                                                                     Judgment-Page   --'-2_   of   4
 DEFENDANT: NATHANIEL LYNN GUERRA
 CASE NUMBER: 4: 17-cr-00335-JM-2

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
            30 MONTHS with no supervised release to follow




     ~ The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends the defendant participate in substance abuse treatment and educational and vocational programs.
  The Court recommends the defendant be designated to FCI Three Rivers to be close to family.


     liZI The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at     - - - - - - - - - D a.m.                  D p.m.      on
            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution qesignated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By   ------,::----===-c=-----=--,----=-=-------------
                                                                                            DEPU1Y UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet S - Criminal MOlldary Penalties
                                                                                                      Judgment-Page _     _..3_   of _ __.4_ _
 DEFENDANT: NATHANIEL LYNN GUERRA
 CASE NUMBER: 4:17-cr-00335-JM-2
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                 JVTA Assessment*                 Fine                      Restitution
 TOTALS             $ 100.00                   $ 0.00                           $ 0.00                    $ 0.00



 D    The determination of restitution is deferred until                        Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.
                                                             - - - - • An

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _pa~t, unless ~ified otherwise in
      the priority order or ~tage payment column below. However, pursuant to 18 U.S.C. § 3664{1), all nonfederal victims must be paid
      before the United States is patd.

 Name of Payee                                                     Total Loss**             Restitution Ordered           Priority or Percentage




 TOTALS                              S - - - - - - -0.00                    S        0.00
                                                    --                        ---------
 D     Restitution amount ordered pursuant to plea agreement $
                                                                       ---------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the           D fine    D restitution.
       D the interest requirement for the         D fine       •    restitution is modified as follows:

 • Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 •• Findings for the total amount oflosses are reqµired under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, l996.
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6- Sc:bcdulc of Payments
                                                                                                         Judgment- Page       4      of       4
DEFENDANT: NATHANIEL LYNN GUERRA
CASE NUMBER: 4:17-cr-00335-JM-2

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$ _1_0_0_.0_0_ _ _ due immediately, balance due

           D     not later than _ _ _ _ _ _ _ _ _ , or
           D     in accordance with D C, D D,   D E, or                     D F below; or
B     D Payment to begin immediately (may be combined with               D C,        D D, or      D F below); or
C     D Payment in equal         _ _ _ _ (e.g., weekly, monthly, quarterly) installments of S ______ over a period of
          _ _ _ _ (e.g., months or years), to commence     _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal       _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
          _ _ _ _ (e.g., months or years), to commence   _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E     D Payment dming the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment~ imprisonment, pa~t ofcriminal monC!&JY~ties is due dming
the petjod of imprisonment. All criminal mon~ oenalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the cferk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D The defendant shall pay the following court cost(s):
D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) tine principal, (S) tine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
